DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 9 and 17.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites, “a first barrier structure adjacent to the first electrode, wherein the second barrier structure comprises Ta and N”, there is lack of antecede basis for “the second barrier structure”, thus renders this limitation vague and indefinite.
	Claims 13, 18 recites, “Ay”. Examiner is not sure what “Ay” is referring to, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is not being considered. 
Claim 13, 18 recites, “comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti, or N”, but graphene, carbon nanotube or N is not metal, examiner is not sure what is the composition, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is not being considered. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko PG PUB 20060273366 (hereinafter Ko).

	
Regarding independent claim 1, Ko teaches an apparatus comprising: 
a first structure (125 in figure 4D) comprising metal ([0076], “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”), wherein the first structure has a first lattice constant (lattice constant of metals in [0076], e.g., lattice constant of Pd is 3.86A); 
a second structure (140 in figure 4D) comprising metal ([0083], “…upper electrode layer 140 is formed using iridium, platinum, ruthenium, palladium, gold…”), wherein the second structure has a second lattice constant (lattice constant of metals in [0083], e.g., lattice constant of Pd is 3.86A); and 
a third structure (135 in figure 4D) comprising ferroelectric material ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)…”), wherein the third structure is between and adjacent to the first and second structures (figure 4D), wherein the third structure has a third lattice constant (lattice constant of ferroelectric in [0081], e.g., lattice constant of HfO.sub.2 is 5.0-5.1 A) and wherein the first and second lattice constants are smaller than the third lattice constant.  

Regarding claim 2, Ko teaches the apparatus of claim 1, comprising a fourth structure (120 in figure 4D) adjacent to the first structure (125 in figure 4D), wherein the fourth structure (120 in figure 4D) comprises a barrier material, which includes Ta and N ([0075], “…electrode film 120 is formed using titanium aluminum nitride (TiAlN)...”)  

Regarding claim 3, Ko teaches the apparatus of claim 1 comprising a fifth structure (115 in figure 4D) adjacent to the fourth structure such that the fourth structure (120 in figure 4D) is between the first (125 in figure 4D) and fifth structures (115 in figure 4D), wherein the fifth structure (115 in figure 4D) comprises metal including one or more of: Cu ([0071], “…tungsten (W), aluminum (Al), copper (Cu)...”) Al, graphene, carbon nanotube. Ay. Co.  Ti, or N.  

Regarding claim 4, Ko teaches the apparatus of claim 1, wherein the first (lattice constant of metals in [0076], e.g., lattice constant of Pd is 3.86A) and second lattice constants (lattice constant of metals in [0083], e.g., lattice constant of Pd is 3.86A) are smaller than 5 Angstroms.  

Regarding claim 5, Ko teaches the apparatus of claim 1, wherein the ferroelectric material includes one or more of: Hf or Zr ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”)  

Regarding claim 6, Ko teaches the apparatus of claim 1, wherein the ferroelectric material ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”) includes an element with lattice constant smaller than 5 Angstroms (Hf has a lattice constant of 3.2A).  

Regarding claim 7, Ko teaches the apparatus of claim 1, wherein the ferroelectric material includes one or more of: Pb, Ti, Zr, Ba, N Si, La, Al, or Hf ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”).  

Regarding independent claim 9, Ko teaches an apparatus comprising: 
a bit-line (539 in figure 10E, [0171], “…a bit line 539…”); 
a word-line (wire connecting to gate 515 in figure 10A/B, [171], “… transistors includes the gate structure 515…”); 
a transistor (transistor indicated in [171]) coupled to the bit-line and the word-line; and 
a capacitor (580 in figure 10E, [0198], “…ferroelectric capacitor 580 includes the lower electrode 569, the ferroelectric layer pattern 572 and the upper electrode 575…”) over the bit-line (COB) (539 in figure 10E, [0171], “…a bit line 539…”), wherein the COB (580 in figure 10E) is coupled to ground (when device is off line or in idle state) and the transistor (transistor indicated in [171]), wherein the COB comprises: a first electrode (125 in figure 4D) comprising metal ([0076], “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”), wherein the first structure has a first lattice constant (lattice constant of metals in [0076], e.g., lattice constant of Pd is 3.86A); 
a second electrode (140 in figure 4D) comprising metal ([0083], “…upper electrode layer 140 is formed using iridium, platinum, ruthenium, palladium, gold…”), wherein the second structure has a second lattice constant (lattice constant of metals in [0083], e.g., lattice constant of Pd is 3.86A); and 
a structure (135 in figure 4D) comprising ferroelectric material ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)…”), wherein the structure is between and adjacent to the first and second electrodes, wherein the structure (135 in figure 4D) has a third lattice constant, and wherein the first and second lattice constants are smaller than the third lattice constant of ferroelectric in [0081], e.g., lattice constant of HfO.sub.2 is 5.0-5.1 A).  

Regarding claim 14, Ko teaches the apparatus of claim 9, wherein the first (lattice constant of metals in [0076], e.g., lattice constant of Pd is 3.86A) and second lattice constants (lattice constant of metals in [0083], e.g., lattice constant of Pd is 3.86A) are smaller than 5 Angstroms.  

Regarding claim 15, Ko teaches the apparatus of claim 9, wherein the ferroelectric material includes one or more of: Hf or Zr ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”)    

Regarding claim 16, Ko teaches the apparatus of claim 9, wherein the ferroelectric material ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”) includes an element with lattice constant smaller than 5 Angstroms (Hf has a lattice constant of 3.2A).  

Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida US Patent 6051858 (hereinafter Uchida).

Regarding independent claim 1, Uchida teaches an apparatus comprising: 
108 in figure 20) comprising metal (para(67), “…together with the platinum 108…”), wherein the first structure has a first lattice constant (e.g., lattice constant of Pt is 3.92A); 
a second structure (104 in figure 20) comprising metal (para(22), “…Bottom electrode 104 is preferably a layer of platinum about 2000 angstroms…”), wherein the second structure has a second lattice constant (e.g., lattice constant of Pt is 3.92A); and 
a third structure (106 in figure 20) comprising ferroelectric material, wherein the third structure (106 in figure 20) is between and adjacent to the first and second structures, wherein the third structure (106 in figure 20, para(23), “…Active layer 106 is preferably a thin film of strontium bismuth tantalate or other layered superlattice material…It also may be some other metal oxide, such as PZT…”) has a third lattice constant (lattice constant of PZT is 4A) and wherein the first and second lattice constants are smaller than the third lattice constant (lattice constant of PZT is 4A).

Regarding claim 8, Uchida teaches the apparatus of claim 1, wherein the ferroelectric material (column 20, line 9-column 21 line 10) is a super lattice (para (50), “… the material 106 is a ferroelectric layered superlattice material…layered superlattice materials include layered perovskite-like materials…”) of a first material and a second material, wherein the first material includes one of: PbTiO3 (PTO), Docket No.: Ot.AB7995-US29SrZrO3, or FeO3, and wherein the second material includes one of: SrTiO3 (STO), BaZrO3, or YTiO3.  

Claims 1, 9-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma PG PUB 20020006674 (hereinafter Ma).

Regarding independent claim 1, Ma teaches an apparatus comprising: 
128 in figure 1, [0036], “…any electrode using an expensive noble metal such as Pt, Ru, Pd, or Ir, it is advantageous…”) comprising metal, wherein the first structure has a first lattice constant (e.g., lattice constant of Pt is 3.92A); 
a second structure (124 in figure 1, [0034], “…bottom electrode is around 25-100 nm thick, is stable in oxygen, and is comprised of a noble metal … Pt, Pd…”) comprising metal, wherein the second structure has a second lattice constant (e.g., lattice constant of Pt is 3.92A); and 
a third structure (126 in figure 1, [0035], “…the capacitor dielectric 126 … is comprised of a ferro-electric material, such as Pb(Zr,Ti)O.sub.3 (PZT--lead zirconate titanate)…”) comprising ferroelectric material, wherein the third structure is between and adjacent to the first and second structures, wherein the third structure has a third lattice constant and wherein the first and second lattice constants are smaller than the third lattice constant (lattice constant of PZT is 4A).

Regarding independent claim 9, Ma teaches an apparatus comprising: 
a bit-line (164 in figure 1); 
a word-line (wire connecting to gate of transistor 106 in figure 1); 
a transistor (106 in figure 1) coupled to the bit-line and the word-line; and 
a capacitor (124/126/128 in figure 1) over (“over” is a relative term) the bit-line (COB), wherein the COB is coupled to ground (when device is off line or in idle state) and the transistor, wherein the COB comprises: 
a first electrode (128 in figure 1, [0036], “…any electrode using an expensive noble metal such as Pt, Ru, Pd, or Ir, it is advantageous…”) comprising metal, wherein the first structure has a first lattice constant (e.g., lattice constant of Pt is 3.92A); 
124 in figure 1, [0034], “…bottom electrode is around 25-100 nm thick, is stable in oxygen, and is comprised of a noble metal … Pt, Pd…”) comprising metal, wherein the second structure has a second lattice constant (e.g., lattice constant of Pt is 3.92A); and 
a structure (126 in figure 1, [0035], “…the capacitor dielectric 126 … is comprised of a ferro-electric material, such as Pb(Zr,Ti)O.sub.3 (PZT--lead zirconate titanate)…”) comprising ferroelectric material, wherein the structure is between and adjacent to the first and second electrodes, wherein the structure has a third lattice constant, and wherein the first and second lattice constants are smaller than the third lattice constant (lattice constant of PZT is 4A).

Regarding claim10, Ma teaches the apparatus of claim 9 comprising: a first barrier structure (130 or 132 in figure 1, [0036], “…layer 130 is comprised of iridium …”, [0037], “…hardmask is, preferably, around 50 to 500 nm thick (more preferably around 100 to 300 nm thick--most preferably around 200 nm thick) and is comprised of TiAlN, TiN, Ti, TiO.sub.2, Al, AlOx, AlN, TiAl, TiAlOx, Ta, TaOx, TaN, Cr, CrN, CrOx, Zr, ZrOx, ZrN, Hf, HfN, HfOx…”) adjacent to the first electrode (128 in figure 1), wherein the second barrier structure comprises Ta and N; and 
a second barrier structure (122 in figure 1, [0033], “…Conductive barrier layer 122…”, [0033], “…conductive barrier layer 122 is, preferably, comprised of TiAlN or other possible barriers …which include: TaSiN, TiSiN, TiN, TaN, HfN, ZrN, HfAlN, CrN, TaAlN, CrAlN…”) adjacent to the second electrode (124 in figure 1), wherein the second barrier structure comprises Ta and N.  

Regarding claim 12, Ma teaches the apparatus of claim 10 comprising a first interconnect (136 or 144 in figure 1) adjacent to the first barrier (130 or 132 in figure 1); and 
a second interconnect (114 in figure 1) adjacent to the second barrier (122 in figure 1).  

Regarding claim 13, Ma teaches the apparatus of claim 12, wherein the first and second interconnect ([0031], “…metallization will, therefore, either be Al or Cu based… interconnects and the metal lines are, preferably, comprised of the same material… plugs 136 and 150 and conductors 144 and 164 are comprised of a metal material (preferably copper, aluminum, titanium, TiN, tungsten, tungsten…”) comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti, or N.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko PG PUB 20060273366 (hereinafter Ko).
	
Regarding independent claim 17, Ko teaches a system comprising: 
a processor (it is common practice to have a processor in a computer, phone and portable device and couples to a memory); 
a memory (FRAM in [0004]) coupled to the processor, wherein the memory includes a ferroelectric material ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)…”) between two electrodes (125 and 140 in figure 4D, [0076], “… second lower electrode film 125 is formed using iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au)…”, [0083], “…upper electrode layer 140 is formed using iridium, platinum, ruthenium, palladium, gold…”), wherein a lattice constant of the two electrodes (lattice constant of metals in [0083], e.g., lattice constant of Pd is 3.86A) is smaller than a lattice constant of the ferroelectric material (lattice constant of ferroelectric in [0081], e.g., lattice constant of HfO.sub.2 is 5.0-5.1 A); and 
a wireless interface to allow the processor to communicate with another device (portable device can communicate with server through wireless for convenience).  

Regarding claim 19, Ko teaches the system of claim 17, wherein the lattice constants of the two electrodes (lattice constant of metals in [0076], e.g., lattice constant of Pd is 3.86A) are smaller than 5 Angstroms.  

Regarding claim 20, Ko teaches the system of claim 17, wherein the ferroelectric material includes oxides of one or more of: Hf or Zr ([0081], “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”)  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko PG PUB 20060273366 (hereinafter Ko), in view of KABUYANAGI PG PUB 20190088664 (hereinafter KABUYANAGI).

Regarding claim 11, Ko teaches the apparatus of claim 9, further teaches in [0081] that ferroelectric material can be hafnium oxide (HfO.sub.2), but does not teach wherein the ferroelectric material has orthorhombic phase.  

However, KABUYANAGI teaches ferroelectric memory in figure 1 where Hafnium oxide is used as ferroelectric layer, and Hafnium oxide contained in the ferroelectric layer 32 includes hafnium oxide having a crystal structure of the third orthorhombic.
It would have been obvious to a person having skills in the art to have modified the ferroelectric material of Ko such that hafnium oxide having a crystal structure of the third orthorhombic as taught by KABUYANAGI, since this is merely an alternative ferroelectric material with specific crystal structure, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/XIAOCHUN L CHEN/Examiner, Art Unit 2824